Citation Nr: 0737706	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks a special monthly pension based on the need 
for regular aid and attendance.  Specifically, the veteran 
claims that he has visual impairment sufficient to meet VA 
requirements for regular aid and attendance.  For VA 
purposes, a veteran will be considered in need of regular aid 
and attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to five degrees 
or less.  38 C.F.R. § 3.351(c)(1) (2007).

In September 2007, the veteran submitted medical records that 
include highly detailed results from a private 
ophthalmological examination.  However, these records do not 
include a summary of the findings and the Board is not 
capable of interpreting the results to determine whether they 
meet VA requirements under 38 C.F.R. § 3.351(c)(1).

Accordingly, the case is remanded for the following actions:

1.	The veteran's claims file must be sent 
to a VA ophthalmologist to clarify 
whether the veteran's current visual 
impairment meets the requirements for a 
special monthly pension.  Specifically, 
the VA ophthalmologist must review the 
September 2007 private ophthalmological 
examination records and state whether 
they show that the veteran has 
corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less.  If this information 
cannot be provided without examination 
of the veteran, the veteran must be 
scheduled for a VA ophthalmological 
examination.  The claims file must be 
provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  The examiner must 
then state whether the veteran has 
corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




